DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 18 MAY 22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
This is with particular respect to the office action reference because none of it is in English, whereas the English abstract for reference DE-60109718-T2 suffices.
Allowable Subject Matter
Claims 12-22 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
a gas piston of a weapon, the gas piston comprising: a housing having a first end, a second end opposing the first end, and a perimeter extending between the first end and the second end and defining a channel; particularly, a spring disposed in the channel of the housing and supported and compressible against the first end of the housing; and, particularly. a plunger disposed at least partially in the channel of the housing and engaging one end of the spring, particularly, the plunger including a base member positioned between the spring and the second end of the housing and, particularly, an extension member extending out of the housing at the second end of the housing when the gas piston is in a resting state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
9-Sep-22